Exhibit 99.1 EcoReady Corporation Financial Statements From Inception (November 13, 2009) Through December 31, 2009 TABLE OF CONTENTS Page REPORT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM F-1 FINANCIAL STATEMENTS: Balance sheet F-2 Statement of operations F-3 Statement of stockholders’ equity F-4 Statement of cash flows F-5 Notes to the financial statements F-6 F- REPORT OF INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of EcoReady Corporation We have audited the accompanying balance sheet of EcoReady Corporation (a development stage company), f/k/a PerfPower Corporation, as of December 31, 2009, and the related statements of income, changes in stockholders' equity, and cash flows for the period from inception (November 13, 2009) through December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of EcoReady Corporation as of December 31, 2009, and the results of its operations and its cash flows for the period from inception (November 13, 2009) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company is in the development stage and has no established source of revenue. These conditions raise substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty May 17, 2010 Winter Park, Florida F-1 EcoReady Corporation f/k/a PerfPower Corporation (A Development Stage Company) Balance Sheet December 31, 2009 ASSETS CURRENT ASSETS Cash and cash equivalents $ Stockholder advance Inventory Advance to Perf Go-Green Holdings, Inc. – related party Total current assets $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ Total current liabilities STOCKHOLERS' EQUITY Common stock, par value $.001, 100,000,000 shares authorized, 4,940,000 shares issued and outstanding Additional paid-in capital Accumulated deficit from inception ) Total stockholders' equity Total liabilities and stockholders' equity $ The accompanying notes are an integral part of these financial statements. F-2 EcoReady Corporation f/k/a PerfPower Corporation (A Development Stage Company) Statement of Operations From Inception (November 13, 2009) through December 31, 2009 REVENUES #NAME? EXPENSES Consulting expense Telephone expense Travel expense Trade show fees Office supplies Bank service charges Auto and truck expenses Postage and delivery 54 Total expenses Net loss ) Net loss per share - basic and diluted ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these financial statements. F-3 EcoReady Corporation f/k/a PerfPower Corporation (A Development Stage Company) Statement of Stockholders' Equity From Inception (November 13, 2009) through December 31, 2009 Date Shares Issued Common Stock Par Value Additional Paid-In Capital Accumulated Deficit From Inception Total Stockholders' Equity Beginning Balances, November 13, 2009 $
